DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection.  For this reason rejection is still maintained.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Marukawa et al. (US. 5,900,332) in view of Engira (US. 5,431,575).
In Regards to Claim 1:
Marukawa teaches a battery connector (The connector 1 is formed of conductive and weldable metal) comprising: 
a conductive plate (5) configured to contact a first 5battery (100B) and a second battery (100A) so as to electrically connect the first battery (100B) and the second battery (100A) to each other; an upper fixer (See Reproduced Drawing 1) configured to be coupled to the first battery (100B); and a lower fixer (See Reproduced Drawing 1) configured to be coupled to the second 10battery (100A).
	Marukawa does not teach the conductive plate not having a through-hole.
	Engira teaches the conductive plate (22) not having a through-hole.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Engira's teaching of the use of the conductive plate not having a through hole as a modification in the Marukawa battery connector in order to provide a single polarity of supply voltage to a circuit, regardless of direction in which the batteries are installed, by using a diode bridge. (Engira, Col 2, line: 24-26).  
In Regards to Claim 2:
Marukawa teaches the battery connector according to claim 1, wherein the conductive plate (5) is configured to contact a negative electrode terminal (See Reproduced Drawing 2) of the first battery (100B) and to 15contact a positive electrode terminal (See Reproduced Drawing 2) of the second battery (100A).
In Regards to Claim 3:
Marukawa teaches the battery connector according to claim 2, wherein the upper fixer (See Reproduced Drawing 1) comprises: 
an extension member (4) extending upwards from an upper 20surface of the conductive plate (5); and a fixing protrusion (3) formed on an inside of the extension member (4), the fixing protrusion (3) configured to be coupled to a groove or a step (See Reproduced Drawing 2) formed at a negative electrode side (See Reproduced Drawing 2) of the first battery (100B).
In Regards to Claim 7:

25an extension member (4) extending upwards from an upper17Attorney Docket No.: 6949-0116PUS1 surface of the conductive plate (5).
Marukawa as modified by (Engira) does not teach a screw thread formed at an inside of the extension member, the screw thread being configured to be engaged with a screw thread formed at a negative electrode side of the 5first battery.
It would have been obvious matter of design choice to have screw thread formed, since applicant has not disclosed that screw thread solves any stated problem or is for any particular purpose  and it appears that the invention would perform equally well with any type of engagements between two members to provide a rechargeable batteries as an energy source to be used in the form of a single cell or in the form of a pack having a plurality of cells electrically connected according to the type of equipment used. (Park, Col 1, line: 19-24).
In Regards to Claim 8:
All claim limitations are discussed with respect to Claim 1, Marukawa as modified by (Engira) does not wherein an elastic protrusion is formed on an upper surface of the conductive plate.
It would have been obvious before the effective filing date to have elastic protrusion formed on upper surface of the conductive plate, from common knowledge and common sense of a person of ordinary skill in the art.  In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  To provide a rechargeable batteries as an energy source to be used in the form of a single cell or in the form of a pack having a 
In Regards to Claim 9:
Marukawa teaches a battery pack Fig. 1 comprising at least two batteries (100A/B) electrically connected to each other via the battery connector (1) according to claim 1.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Marukawa et al. (US. 5,900,332) in view of Engira (US. 5,431,575) and Park (US. 8,828,586 B2).
In Regards to Claim 4:
All claim limitations are discussed with respect to Claim 1, Marukawa as modified by (Engira) does not teach wherein the lower fixer comprises a fixing latch extending downwards from a lower surface of the conductive plate, and 5the fixing latch is configured to be inserted into a recess formed in a top cap of the second battery, whereby the fixing latch is coupled to the second battery.
Park teaches wherein the lower fixer (See Reproduced Drawing 3) comprises a fixing latch (62/63) extending downwards from a lower surface of the conductive plate (61), and 5the fixing latch (62/63) is configured to be inserted into a recess (31b) formed in a top cap (31) of the second battery (5), whereby the fixing latch (62/63) is coupled to the second battery (4).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Park's teaching of the use of the fixing latch and recess as a modification in the Marukawa as modified by (Engira) 
In Regards to Claim 6:
Marukawa teaches the battery connector according to claim 4, further comprising a support member (See Reproduced Drawing 1) extending downwards from the lower surface of the conductive plate (5) so as to be located 20in a vicinity of the top cap (16) of the second battery (100A) when the second battery (100A) is coupled to the battery connector (1).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 5, these limitations, in combination with remaining limitations of claim 5, are neither taught nor suggested by the prior art of record.
Claim 10 is allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 10 Marukawa et al. (US. 5,900,332) teaches “A battery connector comprising: a conductive plate configured to contact a first battery and a second battery so as to electrically connect the first battery and the second battery to each other; an upper fixer 
Marukawa et al. (US. 5,900,332) does not teach “wherein the recess formed in the top cap of the second battery comprises: wherein the recess formed in the top cap of the second battery comprises: a vertical recess, into which the fixing latch is coupled in a vertical direction; and a horizontal recess, into which the fixing latch is coupled in a horizontal direction.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 10, these limitations, in combination with remaining limitations of claim 10, are neither taught nor suggested by the prior art of record, therefore claim 10 is allowable.

    PNG
    media_image1.png
    619
    910
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    737
    772
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    584
    709
    media_image3.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831